DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 8 and  15, the prior art on record does not teach or fairly suggest the combination of the limitations: “receive an automated script comprising a plurality of steps; determine that a first step of the automated script comprises a first instruction to download an object from a website; in response to determining that the first step comprises the first instruction, generate a graph comprising a first node representing the object, a second node representing the website, and a first link between the first node and the second node; determine that a second step of the automated script comprises a second instruction to execute a query against a database; in response to determining that the second step comprises the second instruction, add, to the graph, a third node representing the query, a fourth node representing the database, and a second link between the third node and the fourth node; generate a vector based on the graph, the vector comprising a numerical representation of the graph; determine a cluster of vectors for the vector; determine, based on the cluster of vectors, a security score for the automated script; determine that the security score exceeds a threshold; and in response to determining that the security score exceeds the threshold, prevent the automated . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435